DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, 6-17, and 19-21 are pending. Claims 6-15 and 20-21 have been withdrawn. Claims 1, 6, 14, 17, and 19 have been amended. The prior art rejections have been revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajmera (US 4,853,171) in view of Aoki (US 2012/0132608) and Yokobayashi (US 2014/0255533). 
Regarding claim 1, Ajmera discloses a mold unit (apparatus, col. 3 ll. 51, Fig. 1) comprising: a first mold part (hot mold 20, col. 3 52-57, Fig. 1) for performing a first step of subjecting a preform to heat-set blowing at a first temperature (col. 3 ll. 55-57); a second mold part (cold mold 22, col. 3 ll. 57-61) for performing a second step of blow molding an intermediate molded article (col. 4 ll. 42-45), which has been blow-molded by the heat-set blowing (heat set col. 3 ll. 57), at a second temperature lower than the first temperature (quenching, col. 3 ll. 65-68, col. 4 ll. 42-50), thereby manufacturing a container (container, col. 4 
Ajmera teaches a mold unit substantially as claimed. Ajmera does not disclose a first bottom mold located at a lower end of the first mold part and configured to move up and down relative to the first mold part; a second bottom mold located at a lower end of the second mold part and configured to move up and down relative to the second mold part, a first elevation guide block fixed to a lower end of the movable plate, the first bottom mold being mounted to the first elevation guide block such that the first bottom mold is configured to move up and down in a vertical direction and a second elevation guide block fixed to the lower end of the movable plate and independently provided separately from the first elevation guide block, the second bottom mold being mounted to the second elevation guide block such that the second 
However, in the same field of endeavor of blow molding in two stages, Aoki teaches a first bottom mold (primary bottom mold 106, [0122], Fig. 3) located at a lower end of the first mold part and configured to move up and down relative to the first mold part ([0122]); a second bottom mold (secondary bottom mold 206, [0126], Fig. 4) located at a lower end of the second mold part and configured to move up and down relative to the second mold part ([0122] [0126]), and wherein the first bottom mold and the second bottom mold are configured to move up and down independently of each other (no dependence between movement of primary bottom mold 106 and secondary bottom mold 206, [0122] [0126]), the first bottom mold is configured to move up and down in the first step (primary bottom mold 106 moves up and down and is moved into place for operation of the primary blow molding section 100 and is moved down to release afterwards, otherwise, the intermediate product would be unable to exit, [0122]), and the second bottom mold is configured to move up and down in the second step (secondary bottom mold 206 moves up and down and is moved into place for operation of the heat treatment section 200 and is moved down to release afterwards, otherwise, the intermediate product would be unable to exit, [0122], [0126]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ajmera to 
Additionally, in the same field of endeavor of blow molding, Yokobayashi teaches a first elevation guide block (elevation guide block 240 of Yokobayashi) fixed to a lower end of the movable plate (plurality of bottom molds 212 are attached by elevation guide block 240 to fixing plate 230 which acts as the plate attached to split mold 210, [0069-71], Figs. 4-5), the first bottom mold being mounted to the first elevation guide block such that the first bottom mold is configured to move up and down in a vertical direction (plurality of bottom molds 212 of Yokobayashi mounted on elevation guide block 240 and configured to move up and down, [0070], Figs. 4-5) and a second elevation guide block fixed to the lower end of the movable plate (plurality of bottom molds 212 are attached by elevation guide block 240 to fixing plate 230 which acts as the plate attached to split mold 210, [0069-71], Figs. 4-5), and independently provided separately from the first elevation guide block, the second bottom mold being mounted to the second elevation guide block such that the second bottom mold is configured to move up and down in the vertical direction independently of the first bottom mold (plurality of bottom molds 212 of Yokobayashi mounted on elevation guide block 240 and configured to move up and down, [0070], Figs. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ajmera in view of Aoki to include two sets of elevation guide block 240 of Yokobayashi, one for each of primary bottom mold and the secondary bottom mold because Aoki is silent as to how to move the 
Regarding claim 3, Ajmera as modified teaches wherein the first mold part (hot mold 20) has a first inner wall surface that defines a first space in which the preform is to be disposed (inner wall of sections 21 that form cavity of hot mold 20, col. 3 ll. 51-57, Figs. 1-5), and wherein the second mold part (cold mold 22) has a second inner wall surface that defines a second space in which the intermediate molded article is to be disposed (inner wall of sections 23 that form cavity of cold mold 22, col. 3 ll. 57-61, col. 4 ll. 42-45, Figs. 1-5).  
Regarding claim 4, Ajmera as modified teaches wherein the first space is greater than the second space (cavity of cold mold 22 is smaller than the cavity of hot mold 20, col. 3 ll. 61).
Regarding claim 16, Ajmera as modified teaches wherein the first mold part and the second mold part are in contact with each other (hot mold 20 and cold mold 22 as depicted in Figs. 4-5 are close together and both in contact with platen 51; the distance shown in Figs. 4-5 is immaterial to the design and placing these components in contact with each other constitutes an obvious rearrangement of parts, see MPEP 2144(VI)(C); additionally, split molds 210 and 211 each include 5 successive molds in contact with each other and it would have been obvious to have modified hot mold 20 and cold mold 22 to be in contact with each other as making separable components integral. See MPEP 2144(V)(B)).

Regarding claim 19, Ajmera as modified teaches a first coupled rod (fixing plate 232 with vertical shaft portions 234 of Yokobayashi, [0069], Figs. 4-5) fixed to a lower surface of the first bottom mold (fixing plate 232 fixed to lower surface 232A of bottom molds 212, [0069], Figs. 4-5 of Yokobayashi, as modified, one for each of the primary bottom mold and the secondary bottom mold of Aoiki) in a state where the first coupled rod is located inside a guide hole of the first elevation guide block (vertical shaft portions 234 are in area inside elevation guide block 240 that constitutes a guide hole, [0069-71], Figs. 4-5 of Yokobayashi; this is in keeping with the modification regarding claim 18 for each of the primary bottom mold and the secondary bottom mold) and a second coupled rod (fixing plate 232 with vertical shaft portions 234 of Yokobayashi, [0069], Figs. 4-5) fixed to a lower surface of the second bottom mold (fixing plate 232 fixed to lower surface 232A of bottom molds 212, [0069], Figs. 4-5 of Yokobayashi, as modified, one for each of the primary bottom mold and the secondary bottom mold of Aoiki) and provided independently of the first coupled rod in a state where the second coupled rod is located inside a guide hole of the second elevation guide block (vertical shaft portions 234 are .  
Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Yokobayashi teaches a single stage blow molding process it cannot be used to modify Ajmera in view of Aoki to teach structures for moving the bottom mold of a two stage blow molding process. This argument is not persuasive because Ajmera in Aoki establishes the obviousness of two stage blow molding processes. These references are deficient in not teaching how to move the bottom molds up and down, a deficiency remedied by Yokobayashi as indicated above. Because Yokobayashi is modifying a two stage process it follows for the structures that move the bottom molds to be doubled to perform each of the two stages.
Applicant argues that Ajmera teaches away from modification because it discloses “Where quenching is performed in the hot mold, the cycle times is necessarily increased because of the necessity of heating, cooling, and reheating the mold. In addition, the molds are more complex and greater energy is required for heating and cooling. Where cooling is achieved outside of the mold while maintaining internal pressure, added cycle time is required for cooling at ambient temperature.” These teachings refer to a blow molding process with a single mold in two older patents. Applicant characterizes this as a general teaching of avoiding more complex molds. This is not persuasive for establishing a general teaching away to exclude .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726